TheDETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 are pending.

Specification
The disclosure is objected to because of the following informalities: 
The Specification recites blanks where the deposit number and date of deposit should be recited.  
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See pages 40-42
The Specification describes variety NUN 06567 LTL as having “absent or very weak” blistering but also “medium” blisters. It is unclear how the blisters can be both “absent” and “medium”. (pg. 45). 
Appropriate correction is required.

Claim Objections
Claim 34 is objected to for the following informality:



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 9, 10, 12, 14, 20, 25, 27, 29, and 33 are rejected under 35 U.S.C. 112(b), as being indefinite in their recitation "Accession No. NCIMB-----" because the "NCIMB Accession No." is missing. This number is required for the claim to be complete. 
Claims 1, 8, 9, 10, 12, 14, 20, 21, 22, 24, 25, 28, 29, 33, and 36 are rejected under 35 U.S.C. 112 (b), as being indefinite in their recitation lettuce variety NUN 06567 LTL because the recitation does not clearly identify the claimed soybean cultivar and seed.  Furthermore, the recitation does not set forth the metes and bounds of the claimed invention.  Since the name "NUN 06567 LTL" is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the soybean plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the NCIMB deposit number.
Claim 5 recites the phrase “A lettuce plant or a part thereof having all of the physiological and morphological characteristics of the plant of claim 1”. The limitation “a part” “having all of the physiological and morphological characteristics of the plant” raises the issue of indefinites because it is unclear how a “part” of a plant, like a leaf or flower or haploid cells like pollen or ovary have “all” of the characteristics of a whole plant. This issue can be obviated by amending the claim to read “A lettuce plant, or a part thereof, having all of the physiological and morphological characteristics of the plant of claim 1”.
Additionally, claims 8, 12, and 33 are rejected for the limitation does not differ… “at the 5% significance level” as neither the method of calculation nor a range of expected values is provided in the Specification for one to readily or reasonably construe the scope of the encompassed plants that would not “differ” from the claimed plant.
Claim 14 reads on a first generation progeny of NUN 06567 LTL produced by crossing NUN 06567 LTL with itself or a second plant, wherein the resultant plant has “all” of the physiological and morphological characteristics of NUN 06567 LTL. The combination of the limitations of outcrossing and the resultant plant having “all” the characteristics is confusing as a practitioner would not expect an F1 generated from outcrossing to be a replicate of NUN 06567 LTL. Rather, when crossed with a second distinct plant, the resultant F1 would have a unique phenotype but would share 50% of the chromosomes with NUN 06567 LTL. Therefore, the progeny plant either (i) has all the characteristics (produced by selfing) or (ii) is an F1 (produced by outcrossing) but would not comprise “all” of the characteristics of either parent.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to plants and seeds of lettuce variety NUN 06567 LTL and methods of using said variety in plant breeding to produce progeny. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant intends to deposit seeds for NUN 06567 LTL at the NCIMB, but there is no indication that the seeds have been deposited, an indication as to whether the deposit has been or will be made and accepted under the Budapest Treaty, and there is no affirmative statement in the specification that all restrictions upon availability to the public will be irrevocably removed upon issuance for the enforceable life of the patent.  See pages 42-43 of the Specification, for example.
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective January 1, 2019, ATCC reduced the number of seeds required for patent seed deposits to 25 packets of 25 seeds for deposit, for a total of 625 seeds. It should be noted, however, that although a deposit of 625 seeds is compliant for submission to ATCC, other IDAs may have different minimum requirements. Accordingly, any depositor should confirm that the number submitted to a specific IDA complies with that IDA’s requirements for seed deposits.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present. See 37 CFR 1.801 - 1.809 (MPEP §§ 2401 -2411) for additional explanation of these requirements.
Applicant has not deposited seeds. To perfect the deposit, the deposit must be made and accepted under the Budapest Treaty or the results of a viability test must be provided.
Additionally, a statement, affidavit of declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent is also required.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is broadly drawn to a modified lettuce plant produced by claim 25 that contains the desired trait and otherwise all of the physiological and morphological characteristics of NUN 06567 LTL.
The scope of “modified” is not limited to a single mutation or a single trait that has been modified. The product-by-process claim depends on claim 25, which is a method of producing modified lettuce by “mutating a target gene”. There is no limit on (i) the means of mutagenesis, (ii) the number of mutations provided, nor (iii) the number of traits modified. As allowed by the term “comprising”, additional unrecited elements are encompassed – therefore, the method is not limited in number or scope of mutations provided to the plant of NUN 06567 LTL nor in the number of times a plant may be mutagenized. Therefore, a plant made by the method may have any number of changes caused by the mutagenesis – and “otherwise” all of the traits of the variety. The plant need only share a single trait in common with NUN 06567 LTL. 
The Applicant has described plants of variety NUN 06567 LTL but has not described products resultant from mutagenizing the variety. The Applicant was not in possession of the broad genus of plants claimed. 
The plants made through random mutagenesis as claimed have an unpredictable genotype and phenotype and are not representative of, nor described by, the deposit.  Applicant, however, does not describe a genus of mutagenized soybean plants derived from lettuce cultivarNUN 06567 LTL. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed in view of the open-ended definition of “a” in the specification {Id., para. 0241) which allows for a multitude of mutations.
See, for example, the District Court's holding in Univ. of Rochester which found that knowing the "starting point" is not enough; that is little more than a research plan. Univ. of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (W.D.N.Y. 2003), aff' d Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of §112. Id., 68 USPQ2d at 1433-34.


Conclusion
Claims 1-36 are rejected.
Claims 1-36 are free of the prior art given the prior art’s failure to teach or reasonably suggest a plant having all of the morphological and physiological characteristics of a plant of the instant variety.
The closest prior art is Sousa (US Patent 10,292,355; issued 21 May 2019) who teach lettuce variety M8515, which shares many of the same characteristics as the instant variety including plant type, seed color, absent anthocyanins, resistance to corky root rot, tip burn, medium green leaves, absent/slight blistering, and flat midrib (Table 1). However, the plants differ in at least glossiness, dark green color margins, and L/W ratio of leaves (Table 1). Therefore, the varieties represent unique lines that are not obvious variants of one another. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
	

ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

	Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming lettuce variety NUN 06567 LTL; however, the Applicant is silent with respect to the breeding history and sales of the variety. 
 The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include the all the designations/denominations used for the original parental lines.
b) Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c) The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed?  If so, please set forth serial numbers and names of the plants.
g) Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety. 

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

	
  /SHUBO (JOE) ZHOU/  Supervisory Patent Examiner, Art Units 1661 and 1662